BOYD, Justice,
dissenting.
I respectfully dissent to the majority opinion. On rehearing the respondent appeared before this Court and stated that he could, and would, secure and return to the owner all of the personal property pledged to him except some guns and golf clubs. Although I recognize the loose and informal manner in which the personal property was received and sold by respondent, it is obvious to me that, in selling same to compensate himself for legal services, he was acting in good faith with no ulterior motives.
I would order his immediate reinstatement as an active member of The Florida Bar upon proof of his returning all of the personal property, except the guns and golf clubs, and upon payment of all costs.
ADKINS, J., concurs.